Title: [Diary entry: 7 January 1786]
From: Washington, George
To: 

Saturday 7th. Thermometer at 26 in the Morning—34 at Noon and 32 at Night. Morning clear with the Wind at No. West. Fresh, and Cold, all day. The little Snow which fell yesterday had disappeared except in places where the influence of the Sun could not be felt. The Boat which was sent off yesterday with flour got no further

than Johnsons Ferry & there by neglect suffered to get aground. Sent and ordered it to be got off, and to proceed, or to return, as circumstances might dictate. The last of which was done.